Citation Nr: 1515901	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-46 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a July 1980 rating decision to the extent that it did not grant an initial 50 percent disability rating for a psychiatric disorder.  

(The issues of entitlement to a disability rating in excess of 50 percent for bipolar disorder and entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability are the subject of a separate decision by the Board of Veterans' Appeals.)  


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing in July 2011 before the undersigned.  A copy of the transcript has been associated with the claims file.  

In January 2012, the Board found that the July 1980 rating decision contained CUE to the extent that did not assign a 30 percent initial rating for the Veteran's psychiatric disorder.  He appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a December 2013 Memorandum Decision, the Court vacated the Board's "...implicit determination that the RO did not clearly and unmistakably err in July 1980 when it did not assign the appellant's disorder a 50 [percent] disability rating..." and remanded the issue for further development.    


FINDING OF FACT

Proper application of the extant law to the facts, at the time of the July 1980 rating decision, would not result in the assignment of a 50 percent rating for a psychiatric disorder. 


CONCLUSION OF LAW

The July 1980 rating decision was not clearly and unmistakably erroneous to the extent that it did not assign an initial 50 percent disability rating for a psychiatric disorder.  38 U.S.C.A. § 5109A(b) (West 2014); 38 C.F.R. § 3.105(a) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran's Claims Assistance Act does not apply to claims of CUE in prior Board actions or in prior rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  As such, no further discussion of VA's duties to notify and assist is necessary.

In its January 2012 decision, the Board determined that there was CUE in the July 1980 decision wherein the RO failed to apply the pertinent rating criteria, such that it would have warranted the assignment of an initial 30 percent disability rating for the Veteran's psychiatric disorder.  The Court vacated the Board's "...implicit determination that the RO did not clearly and unmistakably err in July 1980 when it did not assign the appellant's disorder a 50 [percent] disability rating...."  Therefore, the finding that the July 1980 rating decision contained CUE such that an initial 30 percent disability rating should have been granted is the law of the case and is binding upon the Board.  Chisem v. Gober, 10 Vet. App. 526 (1997) (questions settled on a former appeal of the same case are no longer open for review).  Therefore, the Board need not address whether the July 1980 rating decision contains CUE such that a 30 percent rating should have been granted.  The Board's analysis is limited to whether there was  CUE in the July 1980 rating to the extent that it denied the assignment of an initial 50 percent disability rating.  

As found in the January 2012 Board decision, the July 1980 rating decision failed to properly apply the rating criteria in effect at the time such that the error manifestly changed the outcome of the case.  The Board concluded that an initial 30 percent rating should have been assigned.  However, the Board did not then address why an even higher 50 percent rating was not warranted.  The Board must limit its analysis to the record and law that existed at the time of the July 1980 adjudication.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) citing Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  

Prior to February 1990, VA ROs were not required to provide a statement of reasons or bases for their decisions, and the Federal Circuit has held that regional office decisions prior to that date are presumptively valid, even in the absence of such discussion.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004) (holding that statements of reasons or bases in the regional offices' decisions were not required prior to "the Veterans' Benefits Amendments of 1989, Pub.L. No. 101-237, 103 Stat. 2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision").  

Failure to mention evidence in a decision made before February1990 does not mean that the evidence was not considered.  See Eddy v. Brown, 9 Vet. App. 52, 58 (1996) (holding that "silence in a final [regional office] decision made before February 1990 cannot be taken as showing a failure to consider evidence of record").  Consequently, it is improper to speculate as to what was or was not considered in July 1980, and unless clearly shown otherwise, the RO's consideration should be found to have encompassed all evidence of record at the time.  See Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  

In the July 1980 rating decision, the RO assigned the initial 10 percent rating under Diagnostic Code 9206, manic depressive illness.  38 C.F.R. § 4.132 (1980).  Diagnostic Code 9206 does not contain its own rating criteria.  Unspecified psychoses are evaluated under the General Rating Formula for Psychotic Reactions.  38 C.F.R. § 4.132, Diagnostic Code 9210 (1980).  "Other and unspecified neurosis" is evaluated under the General Rating Formula for Psychoneurotic Disorders.  Id., at Diagnostic Code 9410.  

Under the General Rating Formula for Psychotic Reactions, a 10 percent rating is warranted when there is slight impairment of social and industrial adaptability.  A 30 percent rating is warranted when there is definite impairment of social and industrial adaptability.  A 50 percent rating is warranted when there is considerable impairment of social and industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9210 (1980).  

Under the General Rating Formula for Psychoneurotic Disorders, a 10 percent rating is warranted when less than the 30 percent criteria are met, but with emotional tension or other evidence of anxiety productive of moderate social and industrial impairment.  A 30 percent rating is warranted when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable industrial impairment.  A 50 percent rating is warranted when the ability to establish or maintain effective or favorable relationships with people is substantially impaired.  By reason of psychoneurotic symptoms the reliability, flexibility, and efficiency levels are so reduced as to result in severe industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 9410 (1980).  

As an initial matter it is noted that the Court in its December 2013 decision determined that the Appellant's arguments regarding improper application of 38 C.F.R. § 4.131(1980) were abandoned.  Thus, the remaining matter is whether the RO properly applied Diagnostic Codes 9210 and 9410, cited above.

The medical evidence of record at the time of the July 1980 rating decision shows that he received psychiatric treatment at private and VA medical facilities.  In May 1979, he was referred on an emergency basis to Monroe Mental Health Center.  It was noted that he was currently enrolled in an art department at Northeastern Louisiana University.  He reported problems sleeping because he had many thoughts that interfered with his sleep.  He stated that he was physically and emotionally exhausted and that he was "somewhat wound up."  He stated that this was "interfering" with his schoolwork and interpersonal relationships.  His recent divorce was stressful.  He stated that he felt he was pushing himself too far, and that he did not want to have another "mental collapse" like he did in 1977 while in the Navy.  He was found to be "somewhat unkempt."  He entered the evaluation "willingly" and "...related essentially freely although he tended to ramble.  He described and did, in fact, appear to be somewhat anxious in the initial contact."  He was prescribed medication.  

Later in May 1979, Dr. W. E., a psychiatrist, noted that the Veteran was doing "much better," and that he was eating and sleeping "better."  He no longer needed to take his prescription Dalmane at night.  He was referred to a counselor after expressing interest in talking about "some things."  He was instructed to continue taking his remaining prescription medications but to gradually reduce their amount if he was doing well.  

In January 1980, he was admitted to Conway Hospital with a diagnosis of schizophrenia.  He had walked into a different hospital without clothing and was "agitated, confused, [and] disoriented."  He was given medication.  It was noted that he had taken off all of his clothing except for his underwear and jumped into a motel pool, after which he walked to the hospital and asked for help.  His affect was described as "very inappropriate."  He was found to have hypomania with moderate flight of ideas and pressured speech.  He described having euphoria and elation.  It was noted that he had a previous nervous breakdown.  He was transferred from Conway Hospital to the VA hospital in Shreveport, Louisiana.

The Veteran was hospitalized at the VA hospital in Shreveport from January 28, 1980 to March 11, 1980 but was released on a pass from February 26, 1980 to March 11, 1980.  He was admitted "...stating that he was having problems sleeping and with his emotions and dating his problems back to a time when he believed he was poisoned by [a]rsenic in June, 1977 when he was taking LSD."  He reported attending school as an art student and was "...doing well but he recently has been exhibiting bizarre behavior including jumping into the swimming pool at a local motel with no clothes on and, accordingly, he was admitted to the hospital."  He was treated with medication and "[e]ventually he had a good response although he had considerable side effects."  It was noted that the Veteran "integrated well into the ward program and brought much of his art work into the hospital to show.  He was very concerned about getting out of the hospital and returning to school as he feels he is losing time."  As a result of his concerns about school, the Veteran was given passes to attend, "...the first of which went not so well and the second better."  He was diagnosed with manic depressive illness, manic type.  

(It is noted that the RO assigned a temporary total rating based on hospitalization from January 23, 1980 to March 31, 1980.)  

In March 1980, Dr. J. R. from Monroe Mental Health Center submitted a letter to VA.  The letter noted the Veteran's previous treatment at that facility in May 1979.  It was noted that he received an evaluation, but a diagnosis was not recorded.  The Veteran maintained regular contact with Monroe Mental Health Center until July 1979.  He "reported improvement" and decided that he wished to discontinue his treatment.  He was not seen at that facility after July 1979.  

The July 1980 rating decision reflects analysis of some of the pertinent evidence of record.  The RO discussed the Veteran's in-service psychiatric treatment in February 1977 following an episode of acute psychosis.  The RO discussed the Veteran's post-service treatment in May 1979, and January through March 1980.  There was an error in the RO's finding that the Veteran had only either slight impairment of social and industrial adaptability under Diagnostic Code 9210, or less than the criteria for the 30 percent rating with emotional tension or other evidence of anxiety productive of moderate social and industrial impairment under Diagnostic Code 9410, such that only the 10 percent criteria were met.  As noted in the January 2102 decision, an initial 30 percent rating was appropriate.  

However, the Board cannot find that but for the error, the outcome would have been manifestly changed such that a 50 percent rating should have been awarded but for the RO's error in its application of the rating criteria.  After analyzing the law and the record that existed at the time of the July 1980 decision, the Board finds that there was a reasonable basis to conclude that the Veteran's psychiatric disorder did not cause considerable impairment of social and industrial adaptability to meet the criteria for a 50 percent evaluation under Diagnostic Code 9210.  There was also a reasonable basis to conclude that his psychiatric symptoms did not result in his ability to establish or maintain effective or favorable relationships with people being substantially impaired or by reason of psychoneurotic symptoms his reliability, flexibility, and efficiency levels being so reduced as to result in severe industrial impairment to meet the 50 percent criteria under Diagnostic Code 9410.  38 C.F.R. § 4.132 (1980).  

Specifically, the evidence shows that amidst his episodes of symptoms, his condition improved such that he was permitted to decrease his medication in May 1979.  He sought treatment from May 1979 until July 1979, at which point he felt better and discontinued treatment.  The evidence shows that he was attending school and doing well enough to have brought some of his work to show to his ward while hospitalized.  Further, he was allowed to leave the hospital to attend school.  Even though one period went "not so well," the evidence does not describe what happened and the second period went "better."  He described his symptoms as "interfering" with his schoolwork and relationships.  The evidence shows that he was divorced, but also that he got along with the other patients on his ward during his hospitalization.  Because reasonable minds could differ as to whether the RO should have granted a 50 percent rating based upon the evidence, the RO's error would not have manifestly changed the outcome such that a 50 percent evaluation would have been assigned under either Diagnostic Code 9210 or 9410.  

It is not undebatable that the evidence showed the level of impairment needed to meet the criteria for a 50 percent evaluation under either Diagnostic Code 9210 or 9410.  To prevail in a claim of CUE, it is not enough to show that the evidence suggests that another outcome was possible.  Rather, it must be shown that proper application of governing law to the factual evidence mandated only one possible outcome, i.e., the grant of an initial 50 percent disability rating for a psychiatric disorder.  While the Board finds that reasonable minds might differ as to whether the RO reached the correct determination as to the disposition of the Veteran's claim in the July 1980 decision, the fact that adjudicators made a determination on a question on which reasonable minds might differ is an insufficient basis upon which to predicate a finding of CUE to the extent that an initial 50 percent disability rating should have been granted.  See Thompson v. Derwinski, 1 Vet. App. 251, 253-54 (1991).



ORDER

To the extent that a 50 percent disability rating for a psychiatric disorder was not assigned, the claim of CUE in the January 1980 rating decision is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


